379 F.2d 555
Alfred COLEMAN and Edward J. McClennan, Appellants,v.UNITED STATES of America, Appellee, and Stewart L. Udall,Secretary of the Interior, Appellee.
No. 20227.
United States Court of Appeals Ninth Circuit.
June 20, 1967.

George Nilsson and Monta W. Shirley, Los Angeles, Cal., for appellants.
William M. Byrne, Jr., U.S. Atty., Los Angeles, Cal., Edwin L. Weisl, Jr., Asst. Atty. Gen., George R. Hyde (argued), Roger P. Marquis, Attys.  (argued on rehearing), Lands Division, Department of Justice, Washington, D.C., Stewart Udall, Secretary of the Interior, Washington, D.C., for appellee.
Before CHAMBERS, Chief Judge, JERTBERG, Circuit Judge, and THOMPSON, District Judge.
ORDER
PER CURIAM.

On Rehearing

1
Following this Court's opinion and decision filed June 21, 1966 (Coleman v. United States, 9th Cir. 1966, 363 F.2d 190), the United States petitioned for a rehearing.  The Court then entered an order inviting Stewart L. Udall, Secretary of the Interior, to move to join as a counterclaim defendant and appellee (See Mullaney v. Anderson, 1952, 342 U.S. 415, 72 S.Ct. 428, 96 L.Ed. 458).  Such a motion was made, and an order was entered joining Stewart L. Udall, Secretary of the Interior, as a counterclaim defendant and appellee, and a rehearing was granted.  Briefs were filed and oral argument entertained on June 15, 1967.


2
After thorough reconsideration of the issues involved and the arguments of the opposing parties, the Court adheres to and confirms the opinion and decision filed June 21, 1966.